Appeal from a judgment of the Supreme Court, Erie County (Joseph R. Glownia, J.), entered November 17, 2011. The judgment awarded plaintiff money damages against defendant Life Insurance Company of Boston and New York.
It is hereby ordered that the judgment so appealed from is unanimously vacated and the same order as in Christodoulides v First Unum Life Ins. Co. (96 AD3d 1603 [2012]) is further modified on the law by denying that part of plaintiffs cross motion against defendant Life Insurance Company of Boston and New York, and by vacating the declaration and the award of damages against that defendant, and as further modified the order is affirmed without costs.
Same memorandum as in Christodoulides v First Unum Life Ins. Co. ([appeal No. 1] 96 AD3d 1603 [2012]). Present — Scudder, P.J., Centra, Fahey, Peradotto and Sconiers, JJ.